DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 11/05/2020.
Claims 1-27 are pending. Applicant has elected without traverse Group I, claims 1-23 and claims 24-27 are withdrawn as non-elected group.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.         Claims 1-23, drawn to a pre-catalyst composition, classified in B01J31/04.
II.       Claims 24-27, drawn to a method for preparing a polymerization catalyst, classified in C08F4/16.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case pre-catalyst composition can be made by different process, see McDaniel (US Patent NO.: 4,368,303)
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent

(c)    the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
A telephone call was made to Mr. Rodney Carroll on 03/12/2021 and Mr. Jack Hartley on 03/25/2021 requesting an oral election to the above restriction requirement, and Mr. Carroll and Mr.Hartley has elected group I, claims 1-23 without traverse.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is less than 50 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

Claim Objections
11. 	Claims 1-2, 8, 15, 21 and 23 are objected to because of the following informalities:  
In order to ensure proper antecedent basis, it is suggested to amend “silica wherein amount of silica” to “a silica wherein amount of the silica” in claim 1, line 2.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “upon the total weight of the silica support” to “upon a total weight of the silica support” in claim 1, line 5.
In order to ensure proper antecedent basis, it is suggested to amend “upon the total weight of the silica support” to “upon a total weight of the silica support” in claim 1, line 8.
In order to provide further clarity in the claim, it is suggested to insert “having” after “compound” and before “at least” in claim 2, line 2.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “on the total weight of the pre-catalyst” to “upon a total weight of the pre-catalyst” in claim 8, line 2.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “silica wherein amount of silica” to “a silica wherein amount of the silica” in claim 15, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “upon the total weight of the silica support” to “upon a total weight of the silica support” in claim 15, line 6.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “on the total weight of the pre-catalyst” to “upon a total weight of the pre-catalyst” in claim 21, line 2.
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “silica wherein amount of silica” to “a silica wherein amount of the silica” in claim 23, line 2.
In order to ensure proper antecedent basis, it is suggested to amend “upon the total weight of the silica support” to “upon a total weight of the silica support” in claim 23, line 6.
In order to ensure correction to a typographical error, it is suggested amend “d)” to “c)” in claim 23, line 9.
Appropriate correction is required.
Double Patenting
12. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
13.	Claims 1-10, 14, 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 22, 23, 32, 41 of co-pending Application No. 16/861,705 in view of McDaniel (US Patent No.: 4,368,303, IDS cited reference by applicant). 
Co-pending application (‘705) teaches catalyst composition substantially similar to applicant’s claimed invention which includes silica support or chrominated silica support ranging from about 70-95 wt% (reads on limitation of claim 1 step a, claim 15 step a  and claim 23 step a), chromium containing compound in range from about 0.01-10 wt% (reads on limitation of claim 1 step c), titanium-containing compound in range from 0.1-25 wt%, which includes the tetravalent titanium compound (reads on limitation of claim 1 step b, claim 15 step b).
Co-pending application (‘705) does not explicitly disclose or suggest pre-catalyst comprising of a carboxylate comprising of multicarboxylate, an alpha-hydroxy carboxylate, or combination thereof, a surfactant wherein surfactant comprises non-ionic, a cationic or combination thereof and a solvent.
However, McDaniel (‘303) teaches silica support which can be xerogel (reads on limitation of claim 14) or hydrogel and/or silica chromium as support (Col.2 lines 8-11, claim 18 of ‘303), 
wherein chromium compound in amount of 0.001 to 10 wt% and chromium compound can be chromic nitrate, chromic sulfate, chromium acetate, chromium trioxide and other soluble chromium compounds (Col.5 lines 38-56-reads on limitation of claim 4),
aqueous titanium-containing composition formed by mixing titanium compound present 0.1 to 10 wt% based on weight of the activated catalyst (Col.5 lines 57-60, i.e., titanium tetraisopropoxide-see claim 12 of ‘303, diisopropoxy titanium acetylacetonate-see example 2- reads on limitation of titanium (IV) compound of claims 1 step b, 3, 15 step b, 17).
with organic acid solution (i.e., tartaric acid, citric acid, gluconic acid, malonic acid, diglycoic acid-reads on claimed limitation of carboxylate having multi caroboxylate and an alpha-
which would result having at least one carboxylate ligand (reads on limitation of claims 2-3 and 16-17 ) since titanium containing composition is formed by adding organic acid, titanium compound  (col.2 lines 8-11, col.4 lines 29-55, col.5 lines 25-36, claim 18 of ‘303, reads on limitation of claim 23 step b limitation) and further teaches ratio of organic acid(i.e., carboxylate) to titanium compound from 1:1 and 10:1 (claim 20 of ‘303). 
then diluting with water (i.e., solvent-reads on claimed limitation of solvent can be water of claims 1 step f, 9-10, 15 step e, claim 22, see Col. 5 lines 26-35 of ‘303) and, 
further teaches addition of pore preserving agent comprising of surfactant where surfactant can be non-ionic (i.e.polyethoxylated, reads claimed limitation of surfactant comprising of polyethoxylated of claims 7, 20) wherein 0.1-5 wt% of surfactant is employed (Col.3 lines 64-67, lines 27-30, Col.10 lines 44-47, example 1, claim 23 of ‘303-reads on claimed limitation of surfactant being non-ionic and wt% of claims 1step d, 15 step d, 8, 21, 23 step d).   As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given, co-pending application (‘705) and McDaniel (‘303) are both directed to pre-catalyst composition suitable for use in polymerization, therefore, It would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the invention of co-pending application (‘705) to include the carboxylate, solvent, surfactant of the catalyst of McDaniel (‘303) which would provide improved olefin polymerization process and to provide catalyst suitable for use in slurry polymerization systems as taught by McDaniel (‘Col.1 lines 66-68 to Col.2 lines 1-2 of McDaniel ‘303).
This is a provisional non-statutory double patenting rejection.
14. 	Claims 1-10, 14, 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 10, 22,25,27, 29, 31 of co-pending Application No.16/861,486 in view of McDaniel (US Patent No.: 4,368,303, IDS cited reference by applicant). 
Co-pending application (‘486) teaches catalyst composition substantially similar to applicant’s claimed invention which includes silica support or chrominated silica support ranging from about 70-95 wt% (reads on limitation of claim 1 step a, claim 15 step a  and claim 23 step a), chromium containing compound in range from about 0.01-10 wt% (reads on limitation of claim 1 step c), titanium-containing compound in range from 0.1-10 wt%, which includes the tetravalent titanium compound (i.e., Ti(acac)2(OR)2 reads on limitation of claim 1 step b, claim 15 step b, claim 3, 17), carboxylate ligand where carboxylate can be alpha-hydroxy carboxylate, dicarboxylic or tricarboxylic acid (considered as multicarboxylate). Co-pending application (‘486) further teaches carboxylate is oxalic acid, citric acid, glycolic acid, tartaric acid, lactic acid, gluconic acid (reads on limitation of claim 5 limitation)
Co-pending application (‘486) does not explicitly disclose or suggest pre-catalyst comprising of a surfactant wherein surfactant comprises non-ionic, a cationic or combination thereof and a solvent and does not explicitly disclose or suggest chrominated silica support as presently claimed in claim 15 step a and claim 23 step a.
However, McDaniel (‘303) teaches silica support which can be xerogel (reads on limitation of claim 14) or hydrogel and/or silica chromium as support (Col.2 lines 8-11, claim 18 of ‘303), 
wherein chromium compound in amount of 0.001 to 10 wt% and chromium compound can be chromic nitrate, chromic sulfate, chromium acetate, chromium trioxide and other soluble chromium compounds (Col.5 lines 38-56-reads on limitation of claim 4),
aqueous titanium-containing composition formed by mixing titanium compound present 0.1 to 10 wt% based on weight of the activated catalyst (Col.5 lines 57-60) with organic acid solution (i.e., tartaric acid, citric acid, gluconic acid, malonic acid, diglycoic acid-reads on claimed limitation of carboxylate having multi caroboxylate and an alpha-hydroxy carboxylate) which 
then diluting with water (i.e., solvent-reads on claimed limitation of solvent can be water of claims 1 step f, 9-10, 15 step e, claim 22 -see Col. 5 lines 26-35 of ‘303) and, 
further teaches addition of pore preserving agent comprising of surfactant where surfactant can be non-ionic (i.e.polyethoxylated, reads claimed limitation of surfactant comprising of polyethoxylated –reads on limitation of claims 7, 20) wherein 0.1-5 wt% of surfactant is employed (Col.3 lines 64-67, lines 27-30, Col.10 lines 44-47, example 1, claim 23 of ‘303-reads on claimed limitation of surfactant being non-ionic and wt% of claims 1step d, 15 step d, 8, 21, 23 step d).   As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given, co-pending application (‘486) and McDaniel (‘303) are both directed to pre-catalyst composition suitable for use in polymerization, therefore, It would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the invention of co-pending application (‘486) to include the solvent, surfactant and chrominated silica support of the catalyst of McDaniel (‘303) which would provide improved olefin polymerization process and to provide catalyst suitable for use in slurry polymerization systems as taught by McDaniel (‘Col.1 lines 66-68 to Col.2 lines 1-2 of McDaniel ‘303).
This is a provisional non-statutory double patenting rejection.
15.	Claims 1-10, 14, 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,3,5,7,11,12,16,18,22 of McDaniel et al (US Patent No.: 
McDaniel et al (‘249) teaches catalyst composition substantially similar to applicant’s claimed invention which includes silica support or chrominated silica support ranging from about 70-95 wt% (reads on limitation of claim 1 step a, claim 15 step a  and claim 23 step a), chromium containing compound in range from about 0.1-5 wt% (reads on limitation of claim 1 step c), titanium-containing compound in range from 0.1-20 wt%, (reads on limitation of claim 1 step b, claim 15 step b), at least two carboxylic acid wit molar ratio of titanium to carboxylic acid from about 1:1 to 1:4 (reads on claimed limitation of carboxylate ligand wherein carboxylic acid are citric acid, gluconic acid, glycolic acid, lactic acid, malonic acid, oxalic acid, tartaric acid, alpha-hydroxy  and dicarboxylic acid (considered as multicarboxylic acid). 
McDaniel et al (‘249) does not explicitly disclose or suggest pre-catalyst comprising of a surfactant wherein surfactant comprises non-ionic, a cationic or combination thereof and a solvent.
However, McDaniel (‘303) teaches silica support which can be xerogel (reads on limitation of claim 14) or hydrogel and/or silica chromium as support (Col.2 lines 8-11, claim 18 of ‘303), 
wherein chromium compound in amount of 0.001 to 10 wt% and chromium compound can be chromic nitrate, chromic sulfate, chromium acetate, chromium trioxide and other soluble chromium compounds (Col.5 lines 38-56),
aqueous titanium-containing composition formed by mixing titanium compound (i.e., titanium tetraisopropoxide-see claim 12 of ‘303, diisopropoxy titanium acetylacetonate-see example 2- reads on limitation of titanium (IV) compound  of claims 3, 17-Col.5 lines 57-60) with organic acid solution (i.e., tartaric acid, citric acid, gluconic acid, malonic acid, diglycoic acid-reads on claimed limitation of carboxylate having multi caroboxylate and an alpha-hydroxy carboxylate) which would result having at least one carboxylate ligand (reads on limitation of claims 2-3 and 16-17) since titanium containing composition is formed by adding organic acid, titanium 
then diluting with water (i.e., solvent-reads on claimed limitation of solvent can be water of claims 1 step f, 9-10, 15 step e, claim 22 -see Col. 5 lines 26-35 of ‘303) and, 
further teaches addition of pore preserving agent comprising of surfactant where surfactant can be non-ionic (i.e.polyethoxylated, reads claimed limitation of surfactant comprising of polyethoxylated –reads on limitation of claims 7, 20) wherein 0.1-5 wt% of surfactant is employed (Col.3 lines 64-67, lines 27-30, Col.10 lines 44-47, example 1, claim 23 of ‘303-reads on claimed limitation of surfactant being non-ionic and wt% of claims 1step d, 15 step d, 8, 21, 23 step d).   As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given, McDaniel et al (‘249) and McDaniel (‘303) are both directed to pre-catalyst composition suitable for use in polymerization, therefore, It would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the invention of McDaniel (‘249) to include the solvent, surfactant of the catalyst of McDaniel (‘303) which would provide improved olefin polymerization process and to provide catalyst suitable for use in slurry polymerization systems as taught by McDaniel (‘Col.1 lines 66-68 to Col.2 lines 1-2 of McDaniel ‘303).
16.	Claims 1-12, 14, 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,6-7,10,13,16,19 of McDaniel et al (US Patent No.: 10,543,480 B2 – ‘480) in view of McDaniel (US Patent No.: 4,368,303, IDS cited reference by applicant). 
McDaniel et al (‘480) teaches catalyst composition substantially similar to applicant’s claimed invention which includes silica support or chrominated silica support ranging from about 
McDaniel et al (‘480) does not explicitly disclose or suggest pre-catalyst comprising of a surfactant wherein surfactant comprises non-ionic, a cationic or combination thereof and a solvent.
However, McDaniel (‘303) teaches silica support which can be xerogel (reads on limitation of claim 14) or hydrogel and/or silica chromium as support (Col.2 lines 8-11, claim 18 of ‘303), 
wherein chromium compound in amount of 0.001 to 10 wt% and chromium compound can be chromic nitrate, chromic sulfate, chromium acetate, chromium trioxide and other soluble chromium compounds (Col.5 lines 38-56-reads on limitation of claim 4, claims 1 step c),
aqueous titanium-containing composition formed by mixing titanium compound present 0.1 to 10 wt% based on weight of the activated catalyst (Col.5 lines 57-60 i.e., titanium tetraisopropoxide-see claim 12 of ‘303, diisopropoxy titanium acetylacetonate-see example 2- reads on limitation of titanium (IV) compound of claim 3, 17) with organic acid solution (i.e., tartaric acid, citric acid, gluconic acid, malonic acid, diglycoic acid-reads on claimed limitation of carboxylate having multi caroboxylate and an alpha-hydroxy carboxylate) which would result having at least one carboxylate ligand (reads on limitation of claims 2-3 and 16-17) since titanium containing composition is formed by adding organic acid, titanium compound (col.2 lines 8-11, 
then diluting with water (i.e., solvent-reads on claimed limitation of solvent can be water for claims 1 step f, 9-10, 15 step e, claim 22- see Col. 5 lines 26-35 of ‘303) and, 
further teaches addition of pore preserving agent comprising of surfactant where surfactant can be non-ionic (i.e.polyethoxylated, reads claimed limitation of surfactant comprising of polyethoxylated –reads on limitation of claims 7, 20) wherein 0.1-5 wt% of surfactant is employed (Col.3 lines 64-67, lines 27-30, Col.10 lines 44-47, example 1, claim 23 of ‘303-reads on claimed limitation of surfactant being non-ionic and wt%- meets limitation of claims 1step d, 15 step d, 8, 21, 23 step d).   As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given, McDaniel et al (‘480) and McDaniel (‘303) are both directed to pre-catalyst composition suitable for use in polymerization, therefore, It would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to modify the invention of McDaniel et al (‘480) to include the solvent, surfactant of the catalyst of McDaniel (‘303) which would provide improved olefin polymerization process and to provide catalyst suitable for use in slurry polymerization systems as taught by McDaniel (‘Col.1 lines 66-68 to Col.2 lines 1-2 of McDaniel ‘303).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17. 	Claims 1-23 are rejected 35 U.S.C. 103 as being unpatentable over McDaniel (US Patent No.: 4,368,303, IDS Cited reference by applicant) in view of McDaniel et al (US PGPUB NO.: 2019/0314797 A1).

As per Claims 1-5, 7-10, 14-18, and 20-23, McDaniel (‘303) teaches catalyst suitable for use in slurry polymerization system (Col.1 lines 65-67) and providing improved olefin polymerization process (Col.2 lines 1-2) comprising silica-chromium oxide (Col.8 lines 64-68, reads on chrominated silica support limitation of claim 15 step a, 23 step a) or silica hydrogel or silica xerogel (Col.2 lines 8-11, see claim 18 of ‘303---reads on claimed limitation of silica support being xerogel for claim 14, claim 1 step a)
 impregnated with an aqueous titanium-containing composition where aqueous titanium-containing composition formed by mixing with organic acid solution (i.e., tartaric acid, citric acid, gluconic acid, malonic acid, diglycoic acid-reads on claimed limitation of carboxylate having multi 
and titanium compound  in amount of 0.1 to 10 wt%(i.e., titanium tetraisopropoxide-see claim 12 of ‘303, diisopropoxy titanium acetylacetonate-see example 2, see Col.5 lines 57-60- reads on limitation of titanium (IV) compound of claim 1 step b, claim 3, for claim 15 step b and claim 17) 
which would  result titanium (IV) compound having at least one carboxylate ligand (reads on limitation of claims 2 and 16) since titanium containing composition is formed by adding organic acid, titanium compound  (col.2 lines 8-11, col.4 lines 29-55, col.5 lines 25-36, see claim 18 of ‘303, reads on limitation of claim 23 step b limitation). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
McDaniel (‘303) further teaches then diluting with water (i.e., solvent-reads on claimed limitation of solvent can be water for claims 1 step f, 9-10, 15 step e, claim 22 –see Col. 5 lines 26-35 of ‘303). 
McDaniel (‘303) further teaches addition of pore preserving agent comprising of surfactant where surfactant can be non-ionic (i.e.polyethoxylated, reads claimed limitation of surfactant comprising of polyethoxylated  of claims 7, 20) wherein 0.1-5 wt% of surfactant is employed (Col.3 lines 64-67, lines 27-30, Col.10 lines 44-47, example 1, claim 23 of ‘303-reads on claimed limitation of surfactant being non-ionic and wt% of claim 1 step d, claim 15 step d, 8, 21, 23 step d). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
McDaniel (‘303) catalyst composition comprising silica support of claim 1 step a or chrominated silica support  of claim 15 step a and claim 23 step a but does not explicitly disclose or suggest amount of silica present in range of from about 70 wt% to 95 wt% based upon a total weight  of the silica support of claim 1 step a, claim 15 step a, claim 23 step a.

However, McDaniel et al (‘797) discloses pre-catalyst composition comprising:
silica support which may be hydrogel or chrominated silica support in amount range from about 70-95 wt. % based upon a total weight of the silica support (abstract, paragraphs 0019, 0020- reads on limitation of claim 1 step a, claim 15 step a, claim 23 step a). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
McDaniel et al (‘797) teaches a chromium-containing compound wherein an amount of chromium is in range of from about 0.01 to 10 wt% (see abstract, paragraphs 0004-0005, 0016, 0022-0023, 0129, meets claim 1 step c) wherein chromium-containing compound comprises chromium trioxide, chromium acetate, chromium nitrate, chromium sulfate, tertiary butyl chromate, biscyclopentadienyl chromium (II), chromium (III) acetylacetonate, or a combinations thereof (paragraph 0022, meets claim 4). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Further McDaniel et al (‘797) teaches a titanium-containing compound wherein an amount of titanium ranges from 0.1 to 25 wt% based upon the amount of silica and wherein titanium-containing compound comprises a tetravalent titanium compound such as Ti(OR)4, TiO9OR)2, Ti(OR)2(acac)2, or Ti(OR)2(oxal) where “acac” is acetylacetonate, “oxal” is oxalate and each R is independently is eithyl, isopropyl, n-propyl, isobutyl, or n-butyl (abstract, paragraphs 0004, 0016, 0024-0025, 0027-0028, 0129, meets claim 1 step b, claim 3, 15 step b, 17). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
In addition, McDaniel et al (‘797) teaches carboxylate and also carboxylate provided in form of carboxylic acid which comprises multi carboxylate and alpha hydroxyl carboxylate or combination thereof (paragraphs 0016, 0047-0049, 0029-0031,0129, meets claim 1 step e, 15 step c) 
wherein carboxylate is provided in form of carboxylic acid such as lactic acid, glycolic acid, malonic acid, gluconic acid, glyoxylic acid, oxalic acid, citric acid, malic acid, gluconic acid, tartaric acid, lactic acid and combination thereof (Paragraph 0030-meets claim 5, 18) and 
McDaniel et al (‘797) teaches solubilized titanium mixture (STM) comprises titanium containing compound (i.e., titanium (IV) compound) with carboxylic acid (paragraphs 0024-0025, 0050, 0051, 0054 –meets claim 2, 16).
McDaniel et al (‘797) further teaches solvent which may be an aqueous solvent, an alcohol, water (paragraphs 0051-0054, meets claims 1 step f, 9, 10, 15 step e, 22).

Given, McDaniel(‘303) and McDaniel et al (‘797) are both directed for catalyst suitable for polymerization catalyst and both teaches catalyst composition comprising silica support as 
As per Claims 6, 19, McDaniel et al (‘797) teaches wherein equivalent molar ratio of titanium-containing compound to carboxylic acid  is in a range from about 1:1 to 1:10 (paragraphs 0004-0005, 0016, 0050, 0054), the skill in the artisan would expect that, by inverting this ratio, an equivalent molar ratio of carboxylate to titanium would result in 1:1 and 10:1 (reads on claimed limitation of equivalent molar ratio of the carboxylate to titanium-containing compound is in range from about 1 to 4). 
McDaniel (‘303) teaches ratio of organic acid (i.e., carboxylate) to titanium compound from 1:1 and 10:1 (claim 20 of ‘303).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claims 11-13, McDaniel et al (‘797) teaches silica support possesses a surface area in a range of from about 100-1000 m2/gram, has pore volume in a range of from about 1.0 cm3/gram to about 2.5 cm3/gram and have average particle size in a range of from about 10 Angstroms to 1000 Angstroms (paragraph 0018). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/            Examiner, Art Unit 1732                                                                                                                                                                                            	03/26/2021